2014 WI 27

                  SUPREME COURT              OF    WISCONSIN
CASE NO.:                2012AP1582-CR
COMPLETE TITLE:          State of Wisconsin,
                                   Plaintiff-Respondent,
                              v.
                         Andrew J. Matasek,
                                   Defendant-Appellant-Petitioner.




                           REVIEW OF A DECISION OF      THE COURT OF APPEALS
                                  348 Wis. 2d 243,      831 N.W.2d 450
                                    (Ct. App. 2013      – Published)
                                       PDC No: 2013 WI App 63

OPINION FILED:           May 23, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           February 20, 2014

SOURCE OF APPEAL:
   COURT:                Circuit
   COUNTY:               Ozaukee
   JUDGE:                Thomas R. Wolfgram

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:


       For the defendant-appellant-petitioner, there were briefs
by Jeffrey J. Guerard and Ahmad & Guerard, LLP, Milwaukee, and
oral argument by Jeffrey J. Guerard.




       For    the       plaintiff-respondent,     the   cause   was   argued   by
Christine Remington, assistant attorney general, with whom on
the brief was J.B. Van Hollen, attorney general.
     An amicus curiae brief was filed by Kaitlin A. Lamb and
Colleen D. Ball, assistant state public defenders, and Kelli S.
Thompson,   state   public   defender,   on   behalf   of   the   Wisconsin
State Public Defender. There was oral argument by Kaitlin A.
Lamb.




                                   2
                                                                   2014 WI 27
                                                           NOTICE
                                             This opinion is subject to further
                                             editing and modification.   The final
                                             version will appear in the bound
                                             volume of the official reports.
No.   2012AP1582-CR
(L.C. No.   2011CF57)

STATE OF WISCONSIN                       :            IN SUPREME COURT

State of Wisconsin,

             Plaintiff-Respondent,

      v.
                                                                FILED
                                                           MAY 23, 2014
Andrew J. Matasek,
                                                              Diane M. Fremgen
                                                           Clerk of Supreme Court
             Defendant-Appellant-Petitioner.




      REVIEW of a decision of the Court of Appeals.           Affirmed.



      ¶1     SHIRLEY S. ABRAHAMSON, C.J.       This is a review of a
published decision of the court of appeals affirming a judgment

of the circuit court for Ozaukee County, Thomas R. Wolfgram,

Judge.1     The defendant, Andrew J. Matasek, pled no contest to the

manufacture or delivery of THC (tetrahydrocannabinols), contrary

to Wis. Stat. §§ 961.41(h)2, 939.50(3)(h), 939.05 (2011-12).2

      1
       State v. Matasek, 2013 WI App 63, 348 Wis. 2d 243, 831
N.W.2d 450.
      2
       All subsequent references to the Wisconsin Statutes are to
the 2011-12 version unless otherwise indicated.
                                                                   No.    2012AP1582-CR



      ¶2       The conviction is not at issue.                Only expunction of

the   record      pursuant     to    Wis.   Stat.      § 973.015     is   at    issue.

Wisconsin Stat. § 973.015 grants circuit courts discretion to

order a record expunged.

      ¶3       The instant case requires this court to determine when

a   circuit     court   is    to    exercise     its   discretion    to    expunge   a

record.        The circuit court and the court of appeals held that

the circuit court's decision whether to expunge an offender's

record must be made at the time of sentencing.                     In other words,

the circuit court may order expunction or may deny expunction,

but the circuit court must do so at the sentencing proceeding.

      ¶4       The     defendant      challenges        the    circuit         court's

conclusion that the statute requires a circuit court to make its

expunction decision at the sentencing proceeding.

      ¶5       The defendant argues that the statute allows a circuit

court     to   delay    the   expunction        decision   until    the   offender's

successful completion of the sentence.3


      3
       The non-party (amicus) brief of the Office of the
Wisconsin State Public Defender advises the court that circuit
courts across the state interpret Wis. Stat. § 973.015, the
expunction statute, differently, some viewing the statute as
allowing a circuit court to determine whether to expunge a
record at the offender's successful completion of the sentence.
The brief directs us to State v. Littlejohn, Case No. 2013CM1116
(Milwaukee Cty. Cir. Ct., May 24, 2013); State v. Brenzier, Case
No. 2012CF0225 (Eau Claire Cty. Cir. Ct., Jan. 31, 2013); State
v. Hyde, Case No. 2012CF0127 (Adams Cty. Cir. Ct., Feb. 11,
2013); State v. Griffith, Case No. 2013CM0082 (Calumet Cty. Cir.
Ct., May 20, 2013); State v. Kenevan, Case No. 2013CF0024 (Dodge
Cty. Cir. Ct., Mar. 25, 2013); and State v. Jones, Case. No.
2013CM0180 (Waukesha Cty. Cir. Ct., Jun. 27, 2013).

                                            2
                                                                      No.   2012AP1582-CR



         ¶6     We     disagree    with   the      defendant    and    agree   with   the

circuit court and the court of appeals.                   We interpret the phrase

"at the time of sentencing" in Wis. Stat. § 973.015 to mean that

if   a       circuit    court     is   going    to   exercise    its    discretion    to

expunge a record, the discretion must be exercised at the time

of   the       sentencing       proceeding.          Accordingly,      we   affirm    the

decision of the court of appeals.4




     The non-party brief argues that affirming the decision of
the court of appeals and eliminating the circuit court's option
to expunge after the successful completion of the sentence
changes the ground rules after the fact.        These offenders
entered pleas and entered into plea agreements believing that
the circuit court may validly defer the final call on expunction
until a future date.       The non-party brief contends that
affirming the court of appeals will provoke more litigation and
undermine the credibility of the justice system.    According to
the State, the circuit court's workload will not be expanded by
our affirming the decision of the court of appeals.    The State
argues that an offender has the right after this decision to
challenge his sentence, including the circuit court's expunction
decision.

     The question of the effect of a circuit court's having
incorrectly deferred the discretionary expunction decision is
not before us in the present case and we do not address it.
         4
       The non-party (amicus) brief of the Office of the
Wisconsin State Public Defender suggests that the circuit court
can move the time of an expunction decision even without
statutory   authorization  as  an   exercise  of   its  inherent
authority. Non-Party Brief of Wis. St. Public Defender at 4-5.
The parties do not address, and we do not address, whether a
circuit court has inherent power to order expunction of a record
when the circuit court cannot expunge the record under Wis.
Stat. § 973.015.

                                               3
                                                                   No.     2012AP1582-CR



                                              I

     ¶7       The facts are undisputed for purposes of this review.

At the time of the commission of the offense, the defendant was

under 25 years of age; the defendant pled no contest and was

found guilty; and the maximum sentence for the offense for which

he was found guilty has a maximum period of imprisonment of six

years    or    less.        The   defendant         thus   fulfilled      the    initial

requirements for expunction.5

     ¶8       After announcing that it would place the defendant on

probation      with    one    year     of    confinement     as    a     condition    of

probation,      the    circuit    court      addressed     the    defense       counsel's

request       that    the    circuit        court    withhold     its     decision    on

expunction       until      the   defendant         successfully        completed     his

sentence.        The     circuit     court         acknowledged    that     making    an

expunction decision later might be better procedure on policy

grounds,       but    decided     that       the    expunction     statute       clearly



     In June 2009, the State Bar submitted Rule Petition 09-07
to modify Chapter 72 of the Wisconsin Supreme Court Rules to
authorize expunction under certain circumstances.    The court
referred the subject of expunction to the Legislative Committee
of the Wisconsin Judicial Conference for possible legislative
action.

     Moreover, we do not address the issues addressed in State
v. Hemp, 2014 WI App 34, 353 Wis. 2d 146, 844 N.W.2d 421, namely
the obligation of the offender to petition the circuit court for
expunction after successful completion of the sentence or the
considerations a circuit court may weigh to grant or deny an
offender's   petition  for   expunction  after   the  offender's
successful completion of the sentence.
     5
         See Wis. Stat. § 973.015(1)(a).

                                              4
                                                      No.    2012AP1582-CR



restricted the circuit court to make its expunction decision at

the sentencing proceeding.

    ¶9   The following exchange between the circuit court and

the defense counsel ensued:

    THE COURT: . . . . [Defense counsel], I wish they'd
    write [the expunction] statute differently, because I
    think it might be appropriate for someone to be able
    to come back to the court that sentenced them four, or
    five, or six, seven years and say, here, see what
    happened to me. I'm a good person. This was just an
    anomaly.    But that's not the way the statute's
    written. I wish it was. And I've talked to . . . our
    representative to provide for something like that. Or
    even later in the term of probation or the confinement
    period. But that isn't the way the statute's written.
    Okay?

    [DEFENSE COUNSEL]:        Well,   your   Honor,   I   have   had
    courts ——

    THE COURT:   I know you have.

    [DEFENSE COUNSEL]:   —— interpret it that way.

    THE COURT:   Everyone has had it.   But until someone
    tells me I can do it differently I have to interpret
    the statute by what it says.     What it says is the
    court shall at the time of sentencing determine
    eligibility. And that's the way I read it.

    [DEFENSE COUNSEL]:     But I think eligibility, your
    Honor, is different than necessarily ordering it at
    the end of a probationary period.

    THE COURT: But I'm not sentencing him at the end of a
    probationary period unless it's revoked.    You know,
    why don't you appeal me, because I wish they'd change
    the statute or determine that I'm wrong. I can't read
    it any other way than the way —— than what the words
    mean, okay?

    Because the penalty structure, the expungement statute
    applies.     Could  he   benefit,  absolutely.     Any


                                  5
                                                  No.    2012AP1582-CR


    individual who is this age could benefit            from   a
    disposition which keeps it off his record.

    The next part is would society be harmed. Yeah, they
    would in my opinion.   Because it would, in society's
    eyes, in this defendant's eyes, it would unduly
    depreciate the seriousness of what he's done.      It
    wouldn't reflect delivering two pounds of marijuana.
    It would send a contrary message to this defendant.
    It would send a contrary message to society.   And it
    would fail to put them on notice of what he's done
    here. So I can't make that finding.

    Now, appeal me.   Okay?  Because if I'm wrong on that
    statute I think it's —— I'd love to be able to come
    back at the end of three, or four, or five years, or
    whatever it might be, and evaluate the person based on
    what I see then.    But the way I read the statute I
    have to evaluate him based on what he —— where he is
    right now.    And that's my evaluation as of today's
    date. . . . .

          . . . .

    [DEFENSE COUNSEL]:     If I'm clear on what you're
    saying, your Honor, is you would consider leaving the
    expungement issue open for a number of years.      You
    simply don't believe that the statute allows you to do
    that?

    THE COURT:   I agree.   That's what I said.

    [DEFENSE COUNSEL]: Okay.

    THE COURT:   I would say I'd defer that determination
    of whether it's appropriate or not to the end of the
    probation.   But I don't think I can do that the way
    the statute's written.
                                II

    ¶10   The question posed is one of statutory interpretation.

Statutory interpretation is ordinarily a question of law that




                                 6
                                                                     No.    2012AP1582-CR



this       court    determines      independently        but     benefiting      from   the

analysis of the circuit court and court of appeals.6

       ¶11     The    court   has       developed    various      tools    of    statutory

interpretation that we shall use in the instant case.

       ¶12     We interpret a statute by looking at the text of the

statute.7          The statutory language is examined within the context

in which it is used.8             Words are ordinarily interpreted according

to their common and approved usage; technical words and phrases

and    others       that   have     a    particular      meaning     in    the    law   are

ordinarily         interpreted      according       to   their    technical      meaning.9

Statutes are interpreted to give effect to each word and to

avoid surplusage.10           The definition of a word or phrase can vary



       6
       DOR v. River City Refuse Removal, Inc., 2007 WI 27, ¶26,
299 Wis. 2d 561, 729 N.W.2d 396.
       7
       Klemm v. Am. Transmission Co., LLC, 2011 WI 37, ¶18, 333
Wis. 2d 580, 798 N.W.2d 223.
       8
       Alberte v. Anew Health Care Servs., Inc., 2000 WI 7, ¶10,
232 Wis. 2d 587, 605 N.W.2d 515 ("While it is true that
statutory interpretation begins with the language of the
statute, it is also well established that courts must not look
at a single, isolated sentence or portion of a sentence, but at
the role of the relevant language in the entire statute.");
Seider v. O'Connell, 2000 WI 76, ¶43, 236 Wis. 2d 211, 612
N.W.2d 659 (contextual approach is not new); Klemm, 333 Wis. 2d
580, ¶18 ("The statutory language is examined within the context
in which it is used.").
       9
            Klemm, 333 Wis. 2d 580, ¶18; see also Wis. Stat. § 990.01.
       10
       See, e.g., Klemm, 333 Wis. 2d 580, ¶18; Pawlowski v. Am.
Family Mut. Ins. Co., 2009 WI 105, ¶22, n.14, 322 Wis. 2d 21,
777 N.W.2d 67 (citing Donaldson v. State, 93 Wis. 2d 306, 315,
286 N.W.2d 817 (1980))

                                             7
                                                       No.     2012AP1582-CR



in different statutes or under different circumstances.11           When a

word is used multiple times in the same enactment, we attribute

the same meaning to the word each time.12

     ¶13     Statutes are interpreted in view of the purpose of the

statute.13     Moreover, words are given meaning to avoid absurd,

unreasonable,     or   implausible   results   and   results     that   are

clearly at odds with the legislature's purpose.14
     11
        Wisconsin's Envtl. Decade, Inc. v. DNR, 85 Wis. 2d 518,
528, 271 N.W.2d 69, 73-74 (1978) ("The ultimate scope of a term
capable of a broad or narrow meaning in the abstract must be
determined by its context in a particular instance. The same
word   may   receive  a   different construction   in  different
statutes."); State v. Mentzel, 218 Wis. 2d 734, 740, 581
N.W.2d 581 (Ct. App. 1998) (the meaning of a word depends on the
particular statute involved and the setting to which the statute
applies).
     12
       DaimlerChrysler v. LIRC, 2007 WI 15, ¶29, 299 Wis. 2d 1,
727 N.W.2d 311 (opinion clarified on denial of reconsideration,
2007 WI 40, 300 Wis. 2d 133, 729 N.W.2d 212).
     13
       State v. Hanson, 2012 WI 4, ¶17, 338 Wis. 2d 243, 808
N.W.2d 390 ("'Context and [statutory] purpose are important in
discerning the plain meaning of a statute.' . . . We favor an
interpretation that fulfills the statute's purpose.") (quoted
source & citations omitted); Klemm, 333 Wis. 2d 580, ¶18 ("An
interpretation that fulfills the purpose of the statute is
favored over one that undermines the purpose."); Lagerstrom v.
Myrtle Werth Hosp.-Mayo Health System, 2005 WI 124, ¶51, 285
Wis. 2d 1, 700 N.W.2d 201 (examining "legislative goals" to
interpret a statute); Alberte, 232 Wis. 2d 587, ¶10 (courts need
not adopt a literal or usual meaning of a word when acceptance
of that meaning would thwart the obvious purpose of the
statute); United Wis. Ins. Co. v. LIRC, 229 Wis. 2d 416, 425-26,
600 N.W.2d 186 (Ct. App. 1999) ("Fundamental to an analysis of
any   statutory   interpretation   is   the  ascertainment   and
advancement of the legislative purpose.").
     14
       Alberte, 232 Wis. 2d 587, ¶10; Seider, 236 Wis. 2d 211,
¶32; Teschendorf v. State Farm Ins. Cos., 2006 WI 89, ¶¶15, 18,
32, 293 Wis. 2d 123, 717 N.W.2d 258.

                                     8
                                                                  No.   2012AP1582-CR



                                       III

    ¶14     We turn to the text of the statute.                    The expunction

statute,    Wis.   Stat.       § 973.015(1)(a),    provides        that    when    the

offender is under the age of 25 at the commission of the offense

and has been found guilty of violation of a law for which the

maximum period of imprisonment is six years or less, a circuit

court may order at the time of sentencing the expunction of a

record     upon    the    offender's        successful        completion    of     the

sentence.

    ¶15     Section      § 973.015(1)(a)       reads     in    relevant     part    as

follows:

    [W]hen a person is under the age of 25 at the time of
    the commission of an offense for which the person has
    been found guilty in a court for violation of a law
    for which the maximum period of imprisonment is 6
    years or less, the court may order at the time of
    sentencing that the record be expunged upon successful
    completion of the sentence if the court determines the
    person will benefit and society will not be harmed by
    this disposition . . . (emphasis added).
Section 973.015(2) reads in relevant part:

    A person has successfully completed the sentence if
    the person has not been convicted of a subsequent
    offense and, if on probation, the probation has not
    been revoked and the probationer has satisfied the
    conditions of probation (emphasis added).
    ¶16     First,       the    defendant     argues     that     the     discretion

granted to the circuit court about whether to expunge a record

extends to when the circuit court may expunge a record.                            The

defendant reasons that because the circuit court "may order at

the time of sentencing that the record be expunged," it may also
order the record expunged at some other time.

                                        9
                                                                         No.    2012AP1582-CR



       ¶17   The    defendant's       interpretation          in    effect       reads     the

statutory phrase "at the time of sentencing" out of the statute,

thus rendering the phrase surplusage.                       Such an interpretation

does not comport with our approach to statutory interpretation.

       ¶18   We    read    statutes      to    avoid    surplusage.             We   are    to

assume that the legislature used all the words in a statute for

a     reason.       "[E]very      word    appearing          in     a    statute     should

contribute to the construction of the statute . . . ."15

       ¶19   If we were to hold that the legislature intended that

the    circuit     court's       discretion        whether    to        order   expunction

extends to        when    to order expunction, then the circuit court

would have discretion to grant expunction at any time, rendering

the phrase "at the time of sentencing" meaningless.

       ¶20   Alternatively, if the legislature intended the circuit

court to order expunction at the time of successful completion

of the sentence, it could have added those words to the statute.

"We     should     not    read    into    the       statute        language      that      the

legislature did not put in."16
       ¶21   Furthermore, when we compare the expunction provisions

of Wis. Stat. § 973.015 with the statute governing expunction of

juvenile        records,     § 938.355(4m),            we    see        that     when      the

legislature wanted to accomplish the result the defendant seeks

in the present case, the legislature used different language.

       15
       Johnson v. State, 76 Wis. 2d 672, 676, 251 N.W.2d 834,
836 (1977).
       16
       Brauneis v. LIRC, 2000 WI 69, ¶27, 236 Wis. 2d 27, 612
N.W.2d 635.

                                              10
                                                                     No.     2012AP1582-CR



       ¶22    With    regard     to   expunction     of    juvenile        records,    the

circuit court is not limited to expunging a juvenile's record at

the    time    of    sentencing.          Rather,    a    juvenile         offender    may

petition the circuit court for expunction after the offender

turns 17, and "the court may expunge the record if the court

determines that the juvenile has satisfactorily complied with

the conditions of his or her dispositional order and that the

juvenile will benefit from, and society will not be harmed by,

the expungement."        Wis. Stat. § 938.355(4m).

       ¶23    For     these     reasons,    we    are     not   persuaded        by   the

defendant's first justification of his interpretation.

       ¶24    Second, the defendant argues that he was never given a

sentence,      and     that     consequently        he    was   never       subject     to

"sentencing" under Wis. Stat. § 973.015(1)(a).                       According to the

defendant, he was placed on probation and sentence was withheld;

thus, the words "at the time of sentencing" do not apply to his

case.        The    defendant    argues    that     because     he   has     never    been

subject to "sentencing," the circuit court still has discretion
to expunge his record.

       ¶25    In     making     the    distinction        between     probation        and

sentencing, the defendant relies on statutes and our prior case

law.

       ¶26    The     defendant       correctly      points     to    statutes        that

distinguish the phrase "a sentence" from a disposition "placing

a person on probation."

       ¶27    Wisconsin Stat. §§ 973.043 and 973.045 are just two
examples of statutes that specifically refer to a sentence and
                                           11
                                                                           No.     2012AP1582-CR



probation        as    two      distinctly        different       dispositions              for   a

criminal defendant.             Wisconsin Stat. § 973.043(1) states:                         "If a

court imposes a sentence or places a person on probation for a

crime     under        ch.      943     that     was . . . "          (emphasis          added).

Wisconsin        Stat.       § 973.045(1)       similarly       states:          "If    a    court

imposes a sentence or places a person on probation, the court

shall      impose        a      crime        victim       and     witness           assistance

surcharge. . . ." (emphasis added).

     ¶28     The       defendant        contends        that     if        the     legislature

intended probation to be a sentence, it would not have used the

words "or probation" after the word "sentence."

     ¶29     The defendant cites case law, including State v. Horn,

226 Wis. 2d 637, 647, 594 N.W.2d 772 (1999), in which the court

distinguished a sentence and probation.                           In       Horn, the court

stated that "probation itself is not generally a sentence" and

that "probation is an alternative to sentencing."17                              But the Horn

court     also    recognized          that     probation    is    "closely         related        to

sentencing        as     a     possible        criminal    disposition"18              and    that
"whether a sentence is imposed and stayed, or withheld, the

circuit    court       fully     exercises       its    constitutional           function         to

impose a criminal disposition."19

     ¶30     The       Horn      case     is     instructive,         as     the       defendant

contends,        about       sentencing        and     probation,      but       we     draw       a

     17
          Horn, 226 Wis. 2d at 647.
     18
          Id.
     19
          Id. at 649.

                                                12
                                                                      No.     2012AP1582-CR



different lesson from the case law than the defendant does.

Rather, the case and the cases on which Horn relies teach that

in some statutes and under some circumstances probation is not

considered    a    sentence;         in   other     statutes      and       under   other

circumstances probation is a sentence.

      ¶31   The case law teaches that the words "sentence" and

"sentencing" need not have the same meaning in every statute or

under every circumstance.             "If anything is clear, it is that the

word 'sentence' is not [clear]; the word is colored by the light

with which it is viewed."20

      ¶32   Furthermore,             if     we      adopt         the        defendant's

interpretation         that    the   disposition      of       probation      is    not    a

"sentence," the expunction statute need not be interpreted as

the   defendant        suggests.          Instead,       the     statute       could      be

interpreted       to    mean    that      because    a     probationer         is   never

sentenced, the probationer can never receive expunction.                               This

would be an absurd result.

      ¶33   The lesson learned from statutes and cases is that
sometimes probation is distinct from a "sentence," and other

times the words "sentence" and "sentencing" include probation.

      ¶34   That       the     legislature       intended       "at     the     time      of

sentencing" in the expunction statute to include the disposition

of probation becomes evident on reading subsection (2) of Wis.


      20
       State v. Swiams, 2004 WI App 217, ¶16, 277 Wis. 2d 400,
690 N.W.2d 452 (listing different ways in which courts and
statutes use the word "sentence" to refer to different
dispositions).

                                           13
                                                                        No.    2012AP1582-CR



Stat. § 973.015 defining the phrase "successful completion of

the   sentence,"        a   phrase    used    in    § 973.015(1)         to    describe     a

prerequisite       to       expunction.           Wisconsin      Stat.        § 973.015(2)

provides in relevant part as follows:

      A person has successfully completed the sentence if
      the person has not been convicted of a subsequent
      offense and, if on probation, the probation has not
      been revoked and the probationer has satisfied the
      conditions of probation.
      ¶35    Clearly, the expunction statute envisions probation as
included within the word "sentence" when the statute defines

"successful completion of sentence" as including probation not

having been revoked and the conditions of probation having been

satisfied.

      ¶36    It would be absurd to view the words "at the time of

sentencing" used in Wis. Stat. § 973.015(1) of the expunction

statute     to    exclude     probation      in    light    of    the     definition      of

"successful       completion         of   sentence"        in    subsection        (2)    as

including successful completion of probation.                      We generally hold

that when the legislature uses the same word multiple times in a

statute     the    word      has   the    same     meaning       each    time.21         Thus

§ 973.015 itself views probation as a sentence.

      ¶37    Similarly, the statute governing probation, Wis. Stat.

§ 973.09, treats probation as a sentence.                       It refers repeatedly

to the court ordering probation as "the sentencing court."                               See


      21
       DaimlerChrysler v. LIRC, 2007 WI 15, ¶29, 299 Wis. 2d 1,
24,   727 N.W.2d 311   (opinion    clarified   on   denial   of
reconsideration, 2007 WI 40, 300 Wis. 2d 133, 729 N.W.2d 212).

                                             14
                                                                 No.      2012AP1582-CR



Wis. Stat. §§ 973.09(3)(b), (bm), (d).                The probation statute is

part    of   chapter     973    of   the       statutes,    which        is     entitled

"Sentencing."22

       ¶38   The phrase "at sentencing" has been used in case law

to     describe    the   proceeding        that     determines      an        offender's

disposition even when that disposition is probation.23                           Indeed,

the Judicial Benchbook places probation in the chapter "Options

for Sentencing."24

       ¶39   For    these      reasons,        we   are    unpersuaded          by   the

defendant's argument that "sentencing" for the purposes of Wis.

Stat. § 973.015 does not include probation.



       22
       Although the title of a statute is not part of the law,
Wis. Stat. § 990.001(6), it may help in resolving statutory
interpretation questions. Wis. Valley Imp. Co. v. Public Serv.
Comm'n, 9 Wis. 2d 606, 618, 101 N.W.2d 798 (1960).
       23
       See State v. Martel, 2003 WI 70, ¶6, 262 Wis. 2d 483, 664
N.W.2d 69 ("At sentencing, . . . [t]he circuit court withheld
sentence and placed Martel on probation for 36 months . . . .");
State v. Williams, 2002 WI 1, ¶26, 249 Wis. 2d 492, 637
N.W.2d 733 (holding that prosecutor's remarks "at sentencing"
undermined plea agreement of probation); State v. Fernandez,
2009 WI 29, ¶¶8, 22 n.20, 51, 316 Wis. 2d 598, 764 N.W.2d 509
(interpreting Wis. Stat. § 973.20(13)(a), which lists factors
for the circuit court to consider in awarding restitution
damages, regarding circuit court findings "at sentencing," in a
case involving a defendant ordered on probation); State v.
Booth, 142 Wis. 2d 232, 418 N.W.2d 20 (1987) (holding that
withholding of sentence and imposition of probation are
functionally   equivalent    to   sentencing   for   determining
appropriateness of plea withdrawal).
       24
       Wisconsin Judicial Benchbook at CR 38-7 to 38-14 (4th ed.
2013). The Judicial Benchbook notes that it should not be cited
as legal authority.

                                          15
                                                                  No.   2012AP1582-CR



       ¶40        Third,   the   defendant    argues       that    public      policy

supports his interpretation and that his interpretation comports

with the purpose of the statute.

       ¶41        We agree with the defendant, as did the circuit court,

that there are policy reasons for permitting the circuit court

to decide on expunction after the offender completes his or her

sentence rather than at the time of sentencing.                         The circuit

court will probably be better positioned to weigh the benefit to

the offender and the harm to society after (rather than before)

the offender has successfully completed the sentence.

       ¶42        Yet requiring the expunction decision to be made at

the time of sentencing is not contrary to the purpose of the

statute and does not produce an unreasonable or absurd result.

The legislative purpose of Wis. Stat. § 973.015 is "to provide a

break to young offenders who demonstrate the ability to comply

with the law" and to "provide[] a means by which trial courts

may, in appropriate cases, shield youthful offenders from some

of the harsh consequences of criminal convictions."25
       ¶43        This legislative purpose can be met by requiring the

expunction decision to be made at the time of sentencing.                         By

deciding expunction at the time of sentencing, a circuit court

creates       a     meaningful    incentive   for    the    offender      to   avoid

reoffending.           If the legislature allows the circuit court to

take        the     defendant's     proffered       "wait-and-see"        approach,


       25
       State v. Leitner, 2002 WI 77, ¶38, 253 Wis. 2d 449, 646
N.W.2d 341 (internal quotation marks and citations omitted).

                                         16
                                                               No.     2012AP1582-CR



offenders   will    be    uncertain      whether   the    circuit      court      will

expunge the record and this uncertainty might provide a weaker

incentive   to     an    offender   to    complete      his   or     her    sentence

successfully.

    ¶44     In   sum,    a   reasonable       reading    of   the    text    of    the

expunction statute in view of the purpose of the statute is that

the legislature included the words "at the time of sentencing"

to limit the point in time at which the circuit court is to make

a decision about expunction, and that the phrase "at the time of

sentencing" means at the proceeding at which the circuit court

announces the sanction.

    ¶45     Like the circuit court and the court of appeals, we

are convinced that the statutory language restricts the time at

which the circuit court may order expunction.                  We interpret the

phrase "at the time of sentencing" in Wis. Stat. § 973.015 to

mean that if a circuit court is going to exercise its discretion

to expunge a record, the discretion must be exercised at the

sentencing proceeding.
    ¶46     Accordingly, we affirm the decision of the court of

appeals.    This interpretation conforms with the text, context,

and legislative purpose of the expunction statute.

    ¶47     By the Court.——The decision of the court of appeals is

affirmed.




                                         17
    No.   2012AP1582-CR




1